             Case 2:15-cr-00192-MCE Document 102 Filed 07/26/21 Page 1 of 3


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160
   Email: defense@dinasantos.com
 4

 5 Attorney for:
   RICHARD PHUNG
 6
                                IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                          CASE NO. 15-00192 MCE
10
                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
11                                                      TIME PERIODS UNDER SPEEDY TRIAL ACT;
                           v.                           ORDER TO CONTINUE CASE TO 10-21-21 AT
12                                                      10:00 A.M.
     RICHARD PHUNG,
13   SU QING LI
                                  Defendants
14

15                                              STIPULATION

16          Plaintiff United States of America, by and through its counsel of record, Roger Yang, and

17 Defendants Richard Phung, represented by Attorney Dina Santos; Defendant Su Qing Li, represented by

18 Attorney Mark Jeffery Rosenblum, hereby stipulate as follows:

19          1.     By previous order, this matter was set for status on July 29, 2021.

20          2.     By this stipulation, defendants now move to continue the status conference until October

21 21, 2021, and to exclude time between July 29, 2021, and October 21, 2021, under Local Code T4.

22 Plaintiff does not oppose this request. The Defense continues to conduct investigation, review discovery

23 and negotiate with the Government. The parties are in active negotiations and require additional time to

24 complete negotiations and investigation that may affect the final outcome of the respective cases. Due

25 to the ongoing COVID-19 pandemic, Counsel for both parties have been unable to meet with their

26 clients utilizing the Chinese interpreter and Defendant Phung has recently undergone surgery and is

27 suffering from numerous health issues.

28          3.     The parties agree and stipulate, and request that the Court find the following:

                                                        1

30
          Case 2:15-cr-00192-MCE Document 102 Filed 07/26/21 Page 2 of 3


 1              a)      Counsel for Defendants desire additional time to continue to conduct

 2       investigation, and to otherwise prepare for trial. Counsel for defendants believe that failure to

 3       grant the above-requested continuance would deny them the reasonable time necessary for

 4       effective preparation, taking into account the exercise of due diligence. The government does

 5       not object to the continuance.

 6              b)      Based on the above-stated findings, the ends of justice served by continuing the

 7       case as requested outweigh the interest of the public and the defendant in a trial within the

 8       original date prescribed by the Speedy Trial Act.

 9              c)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10       et seq., within which trial must commence, the time period of July 29,2021, to October 21, 2021,

11       inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

12       because it results from a continuance granted by the Court at defendants request on the basis of

13       the Court’s finding that the ends of justice served by taking such action outweigh the best interest

14       of the public and the defendants in a speedy trial.

15 ///

16 ///

17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
                                                       2

30
             Case 2:15-cr-00192-MCE Document 102 Filed 07/26/21 Page 3 of 3


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4

 5          IT IS SO STIPULATED.

 6   Dated: July 21, 2021                                    PHILLIP TALBERT
                                                             United States Attorney
 7

 8                                                           /s/ Roger Yang
                                                             ROGER YANG
 9                                                           Assistant United States Attorney

10

11

12

13 Dated: July 21, 2021                                  /s/ Dina L. Santos
                                                         DINA L. SANTOS, ESQ.
14                                                       Attorney for RICHARD PHUNG

15

16   Dated: July 21, 2021                                    /s/ Mark Jeffery Rosenblum
                                                             MARK JEFFERY ROSENBLUM, ESQ.
17                                                           Attorney for SU QING LI
18

19

20

21                                                   ORDER
22          IT IS SO ORDERED.
23 Dated: July 26, 2021

24

25

26

27

28
                                                         3

30
